
	
		I
		One Hundred Eleventh Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Tuesday, the fifth day of January, two thousand
		and ten
		H. R. 5160
		
		AN ACT
		To extend the Caribbean Basin Economic
		  Recovery Act, to provide customs support services to Haiti, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Haiti Economic Lift Program Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)On January 12, 2010, Haiti was hit by a 7.0
			 magnitude earthquake, the worst earthquake to affect Haiti in recorded history.
			 Aftershocks from the earthquake, measuring up to 6.0 on the Richter scale,
			 continued for days afterwards.
			(2)The earthquake has devastated Haiti’s
			 infrastructure, including homes, offices, factories, roads, ports,
			 communications, and other facilities. The loss of life attributable to the
			 earthquake was massive.
			(3)Even before the
			 earthquake, Haiti was the poorest country in the Western Hemisphere, ranking
			 149 out of 182 countries according to the United Nation’s Human Development
			 Index.
			(4)In recent years, however, the Government
			 and people of Haiti had taken important steps forward to promote economic
			 growth and development, including making strides towards establishing a
			 competitive apparel sector.
			(5)United States trade preference programs,
			 including the Caribbean Basin Economic Recovery Act (as amended by the United
			 States-Caribbean Basin Trade Partnership Act, the Haitian Hemispheric
			 Opportunity through Partnership Encouragement Act of 2006, and the Haitian
			 Hemispheric Opportunity through Partnership Encouragement Act of 2008), which
			 extend duty-free tariff treatment to certain apparel produced in Haiti, have
			 made an important contribution to Haiti’s economic development efforts.
			(6)However, the
			 Haitian apparel sector has been hard hit by the January 12, 2010, earthquake. A
			 number of apparel factories based in and around Port-au-Prince have been
			 heavily damaged, including the collapse of one major apparel factory that had
			 employed nearly 4,000 workers.
			(7)The Port-au-Prince
			 seaport that had served the apparel trade has been badly damaged. And extensive
			 damage to roads has made it difficult to transport apparel to the Dominican
			 Republic for shipment from ports in that country.
			(8)According to
			 estimates by the Department of Commerce, imports of apparel articles from Haiti
			 to the United States in 2010 have decreased by 43 percent as compared to the
			 same period in 2009.
			(9)The earthquake has
			 increased significantly the costs and uncertainty of doing business in Haiti. A
			 strong and unequivocal commitment from the United States is needed to help
			 Haiti offset these costs and preserve the gains made under United States trade
			 preference programs, and to encourage buyers and investors to stand with Haiti
			 through this crisis.
			3.Extension of
			 Caribbean Basin Economic Recovery ActThe Caribbean Basin Economic Recovery Act
			 (19 U.S.C. 2701 et seq.) is amended—
			(1)in section
			 213(b)—
				(A)in paragraph
			 (2)(A)—
					(i)in
			 clause (iii)—
						(I)in subclause
			 (II)(cc), by striking September 30, 2010 and inserting
			 September 30, 2020; and
						(II)in subclause
			 (IV)(dd), by striking September 30, 2010 and inserting
			 September 30, 2020; and
						(ii)in
			 clause (iv)(II), by striking 8 and inserting 18;
			 and
					(B)in paragraph
			 (5)(D)(i), by striking September 30, 2010 and inserting
			 September 30, 2020; and
				(2)in section
			 213A(h), by striking September 30, 2018 and inserting
			 September 30, 2020.
			4.Apparel and other
			 articles subject to certain assembly rules
			(a)Certain other
			 apparel articlesSection
			 213A(b)(3) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(b)(3))
			 is amended by adding at the end the following:
				
					(F)Certain other
				apparel articles
						(i)In
				generalAny of the apparel articles described in clause (ii) that
				is wholly assembled, or knit-to-shape, in Haiti from any combination of
				fabrics, fabric components, components knit-to-shape, or yarns and is imported
				directly from Haiti or the Dominican Republic shall enter the United States
				free of duty, without regard to the source of the fabric, fabric components,
				components knit-to-shape, or yarns from which the article is made.
						(ii)Articles
				describedApparel articles
				described in this clause are apparel articles in the following category numbers
				that fall within the following statistical reporting numbers of the HTS (as in
				effect on the day before the date of the enactment of this
				subparagraph):
							
								
									
										Category NumberHTS Statistical
						Reporting Number
										
										3346101.90.9010
										
										6112.11.0010
										
										6103.22.0010
										
										6113.00.9015
										
										3356104.22.0010
										
										6104.29.2010
										
										6112.11.0020
										
										3366104.49.9010
										
										3386103.22.0050
										
										6105.90.8010
										
										6112.11.0030
										
										3396104.22.0060
										
										6104.29.2049
										
										6106.90.2510
										
										6106.90.3010
										
										6110.20.1031
										
										6110.20.1033
										
										6112.11.0040
										
										3426104.22.0030
										
										6104.29.2022
										
										6104.52.0010
										
										6104.52.0020
										
										6104.59.8010
										
										3506107.91.0040
										
										6107.91.0090
										
										3516107.21.0010
										
										6107.21.0020
										
										6107.91.0030
										
										6108.31.0010
										
										6108.31.0020
										
										433 6103.23.0007
										
										6103.29.0520
										
										6103.31.0000
										
										6103.33.1000
										
										6103.39.8020
										
										4346101.30.1500
										
										6101.90.0500
										
										6101.90.9020
										
										6103.23.0005
										
										6103.29.0510
										
										4356102.30.1000
										
										6102.90.9010
										
										6104.23.0010
										
										6104.29.0510
										
										6104.29.2012
										
										6104.33.1000
										
										6104.39.2020
										
										4386103.23.0025
										
										6103.29.0550
										
										6104.23.0020
										
										6104.29.0560
										
										6104.29.2051
										
										6105.90.1000
										
										6105.90.8020
										
										6106.20.1020
										
										6106.90.1010
										
										6106.90.1020
										
										6106.90.2520
										
										6106.90.3020
										
										6110.11.0070
										
										6110.12.2070
										
										6110.12.2080
										
										6110.19.0070
										
										6110.19.0080
										
										6110.30.1550
										
										6110.30.1560
										
										633 6103.23.0037
										
										6103.29.1015
										
										6103.33.2000
										
										6103.39.1000
										
										6103.39.8030
										
										6346101.30.1000
										
										6101.90.9030
										
										6103.23.0036
										
										6103.29.1010
										
										6112.12.0010
										
										6112.19.1010
										
										6112.20.1010
										
										6112.20.1030
										
										6113.00.9025
										
										6356102.30.0500
										
										6102.90.9015
										
										6104.23.0026
										
										6104.29.1010
										
										6104.29.2014
										
										6104.39.2030
										
										6112.12.0020
										
										6112.19.1020
										
										6112.20.1020
										
										6112.20.1040
										
										6113.00.9030
										
										6366104.49.9030
										
										6104.44.2020
										
										6386103.23.0075
										
										6103.29.1050
										
										6105.90.8030
										
										6110.30.1050
										
										6110.30.2051
										
										6110.30.2053
										
										6112.12.0030
										
										6112.19.1030
										
										6396104.23.0036
										
										6104.29.1050
										
										6104.29.2055
										
										6106.90.2530
										
										6106.90.3030
										
										6110.30.1060
										
										6110.30.2061
										
										6110.30.2063
										
										6112.12.0040
										
										6112.19.1040
										
										6516107.22.0010
										
										6107.22.0015
										
										6107.22.0025
										
										6107.99.1030
										
										6108.32.0015
										
									
								
							
						(iii)Category
				definedIn this subparagraph, the term category has
				the meaning given that term in paragraph (2A)(E) of this
				subsection.
						.
			(b)Made-Up textile
			 articlesSection 213A(b)(3) of the Caribbean Basin Economic
			 Recovery Act (19 U.S.C. 2703a(b)(3)), as amended by subsection (a), is further
			 amended by adding at the end the following:
				
					(G)Made-up textile
				articles
						(i)In
				generalAny of the made-up textile articles described in clauses
				(ii) and (iii) that is wholly assembled, or knit-to-shape, in Haiti from any
				combination of fabrics, fabric components, components knit-to-shape, or yarns
				and is imported directly from Haiti or the Dominican Republic shall enter the
				United States free of duty, without regard to the source of the fabric, fabric
				components, components knit-to-shape, or yarns from which the article is
				made.
						(ii)Articles
				describedMade-up textile articles described in this clause are
				articles in the following category numbers that fall within the following
				statistical reporting numbers of the HTS (as in effect on the day before the
				date of the enactment of this subparagraph):
							
								
									
										Category NumberHTS Statistical
						Reporting Number
										
										3636302.60.0020
										
										6302.91.0015
										
										6302.91.0035
										
										6307.90.8940
										
										3696304.91.0020
										
										6304.92.0000
										
										6302.60.0010
										
										6302.60.0030
										
										6302.91.0005
										
										6302.91.0050
										
										6307.90.8910
										
										6307.90.8945
										
										5701.90.2020
										
										5702.39.2010
										
										5702.50.5600
										
										5702.99.0500
										
										5702.99.1500
										
										5705.00.2020
										
										5807.10.0510
										
										5807.90.0510
										
										6307.90.3010
										
										6301.30.0010
										
										6305.20.0000
										
										6307.10.1020
										
										6307.10.1090
										
										6406.10.7700
										
										9404.90.1000
										
										9404.90.9505
										
										6301.30.0020
										
										6302.91.0045
										
										4655701.10.9000
										
										5702.50.2000
										
										5702.50.4000
										
										5702.91.3000
										
										5702.91.4000
										
										5703.10.2000
										
										5703.10.8000
										
										5704.10.0010
										
										5705.00.2005
										
										5705.00.2015
										
										5702.31.1000
										
										5702.31.2000
										
										4696304.19.3040
										
										6304.91.0050
										
										6304.99.1500
										
										6304.99.6010
										
										5601.29.0020
										
										6302.39.0010
										
										6406.10.9020
										
										6655701.90.1030
										
										5701.90.2030
										
										5702.32.1000
										
										5702.32.2000
										
										5702.42.2090
										
										5702.50.5200
										
										5702.92.1000
										
										5702.92.9000
										
										5703.20.1000
										
										5703.30.2000
										
										5703.30.8030
										
										5703.30.8080
										
										5704.10.0090
										
										5705.00.2030
										
										5703.20.2010
										
										5703.20.2090 
										
										6666304.11.2000
										
										6304.91.0040
										
										6304.93.0000
										
										6304.99.6020
										
										6301.40.0010
										
										6301.40.0020
										
										6301.90.0010
										
										6695601.10.2000
										
										5601.22.0090
										
										5807.10.0520
										
										5807.90.0520
										
										6307.90.3020
										
										6305.32.0010
										
										6305.32.0020
										
										6305.32.0050
										
										6305.32.0060
										
										6305.39.0000
										
										6406.10.9040
										
										6308.00.0020
										
										8996304.11.3000
										
										6304.19.3060
										
										6304.91.0070
										
										6304.99.3500
										
										6304.99.6040
										
										5601.29.0090
										
										6301.90.0030
										
										6305.90.0000
										
										6406.10.9060
										
										9005601.29.0010
										
										5701.90.2010
										
										6301.90.0020
										
									
								
							
						(iii)Other articles
				describedMade-up textile articles described in this clause are
				articles that fall within statistical reporting number 6406.10.9090 of the HTS
				(as in effect on the day before the date of the enactment of this
				subparagraph).
						(iv)Category
				definedIn this subparagraph, the term category has
				the meaning given that term in paragraph (2A)(E) of this
				subsection.
						.
			5.Modification of
			 tariff preference levels; verification with respect to transshipment for
			 certain apparel articlesSection 213A(b) of the Caribbean Basin
			 Economic Recovery Act (19 U.S.C. 2703a(b)) is amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph (A)(ii)—
					(i)by striking The preferential
			 treatment and inserting Except as provided in paragraph (2A),
			 the preferential treatment; and
					(ii)by striking
			 9 and inserting 11; and
					(B)in subparagraph
			 (B)(iii)—
					(i)by striking The preferential
			 treatment and inserting Except as provided in paragraph (2A),
			 the preferential treatment; and
					(ii)by striking
			 9 and inserting 11; and
					(2)by inserting after
			 paragraph (2) the following:
				
					(2A)Special rule for certain woven articles and
				certain knit articles entered during fiscal year 2010 and succeeding 1-year
				periods
						(A)In
				generalExcept as provided in
				subparagraphs (B) and (C) and subject to subparagraph (D), if 52,000,000 square
				meter equivalents of apparel articles described in paragraph (2)(A)(i) or
				(2)(B)(i) enter the United States during the 1-year period beginning October 1,
				2009, or any of the succeeding 1-year periods, the President shall extend the
				preferential treatment described in paragraph (2)(A)(i) or (2)(B)(i) (as the
				case may be) to not more than 200,000,000 square meter equivalents of apparel
				articles described in paragraph (2)(A)(i) or (2)(B)(i) (as the case may be)
				during that 1-year period, and shall publish notice of the extension in the
				Federal Register.
						(B)Exception for
				certain woven articles
							(i)In
				generalIn the case of apparel articles described in clause (ii),
				subparagraph (A) shall be applied by substituting 70,000,000 for
				200,000,000.
							(ii)Apparel
				articles describedApparel articles described in this clause are
				apparel articles described in paragraph (2)(A)(i) that are the
				following:
								(I)Category
				347Apparel articles in category 347 that fall within the
				following statistical reporting numbers of the HTS (as in effect on the day
				before the date of the enactment of this paragraph):
									
										
											
												6203.19.10206203.42.40116203.42.4061
												
												 6203.19.90206203.42.40166203.49.8020
												
												 6203.22.30206203.42.40266210.40.9033
												
												 6203.22.30306203.42.40366211.20.1520
												
												 6203.42.40036203.42.40466211.20.3810
												
												 6203.42.40066203.42.40516211.32.0040
												
											
										
									
								(II)Category
				348Apparel articles in category 348 that fall within the
				following statistical reporting numbers of the HTS (as in effect on the day
				before the date of the enactment of this paragraph):
									
										
											
												6204.12.00306204.62.40116204.69.9010
												
												 6204.19.8030 6204.62.40216210.50.9060 
												
												 6204.22.3040  6204.62.40316211.20.1550 
												
												 6204.22.3050 6204.62.40416211.20.6810 
												
												
						 6204.29.4034 6204.62.40516211.42.0030 
												
												
						 6204.62.3000 6204.62.40566217.90.9050 
												
												
						 6204.62.4003 6204.62.4066
												
												
						 6204.62.40066204.69.6010
												
											
										
									
								(III)Category
				647Apparel articles in category 647 that fall within the
				following statistical reporting numbers of the HTS (as in effect on the day
				before the date of the enactment of this paragraph):
									
										
											
												6203.23.00606203.43.40206203.49.8030
												
												
						 6203.23.0070 6203.43.40306210.40.5031
												
												
						 6203.29.2030 6203.43.40406210.40.5039
												
												
						 6203.29.2035 6203.49.15006211.20.1525 
												
												 6203.43.2500 6203.49.20156211.20.3820 
												
												
						 6203.43.3510 6203.49.20306211.33.0030 
												
												
						 6203.43.3590 6203.49.2045
												
												 6203.43.40106203.49.2060
												
											
										
									
								(IV)Category
				648Apparel articles in category 648 that fall within the
				following statistical reporting numbers of the HTS (as in effect on the day
				before the date of the enactment of this paragraph):
									
										
											
												6204.23.00406204.63.35106204.69.6030
												
												 6204.23.0045 6204.63.35306204.69.9030
												
												
						 6204.29.20206204.63.35326210.50.5031
												
												 6204.29.2025 6204.63.35406210.50.5039 
												
												 6204.29.40386204.69.25106211.20.1555
												
												
						 6204.63.2000 6204.69.25306211.20.6820 
												
												
						 6204.63.3010 6204.69.25406211.43.0040 
												
												
						 6204.63.3090 6204.69.25606217.90.9060 
												
											
										
									
								(C)Exception for
				certain knit articles
							(i)In
				generalIn the case of apparel articles described in clause (ii),
				subparagraph (A) shall be applied by substituting 85,000,000 for
				200,000,000.
							(ii)Apparel
				articles describedApparel articles described in this clause are
				apparel articles described in paragraph (2)(B)(i) that fall within the
				following statistical reporting numbers of the HTS (as in effect on the day
				before the date of the enactment of this paragraph), other than shirts with
				plackets and pointed collars:
								
									
										
											6105.10.00106109.10.00406110.30.3053
											
											 6109.10.00186109.10.00456110.30.3059
											
											 6109.10.00276110.20.2079
											
										
									
								
							(D)Verification
				with respect to transshipment for certain apparel articles
							(i)In
				generalNot later than April 1, July 1, October 1, and January 1
				of each year, the Commissioner responsible for United States Customs and Border
				Protection shall verify that apparel articles imported into the United States
				under this paragraph are not being unlawfully transshipped (within the meaning
				of subsection (f)) into the United States.
							(ii)Report to
				PresidentIf the Commissioner determines pursuant to clause (i)
				that apparel articles imported into the United States under this paragraph are
				being unlawfully transshipped into the United States, the Commissioner shall
				report that determination to the President.
							(iii)Authority to reduce quantitative
				limitationIf, in any 1-year
				period with respect to which the President extends preferential treatment as
				described in this paragraph, the Commissioner reports to the President pursuant
				to clause (ii) regarding unlawful transshipments, the President—
								(I)may modify the quantitative limitation
				under this paragraph as the President considers appropriate to account for such
				transshipments; and
								(II)if the President modifies the limitation
				under subclause (I), shall publish notice of the modification in the Federal
				Register.
								(E)Category
				definedIn this paragraph, the term category means
				the number assigned under the U.S. Textile and Apparel Category System of the
				Office of Textiles and Apparel of the Department of Commerce, as listed in the
				HTS under the applicable heading or subheading (as in effect on the day before
				the date of the enactment of this
				paragraph).
						.
			6.Earned import
			 allowance ruleSection
			 213A(b)(4)(B)(ii)(I) of the Caribbean Basin Economic Recovery Act (19 U.S.C.
			 2703a(b)(4)(B)(ii)(I)) is amended by striking three and
			 inserting two.
		7.Extension of
			 value-added ruleSection 213A
			 of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a), as amended by
			 this Act, is further amended—
			(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
				
					(1)Initial
				applicable 1-year periodThe term initial applicable 1-year
				period means the 1-year period beginning on December 20,
				2006.
					;
				and
			(2)in subsection
			 (b)(1)—
				(A)in subparagraph
			 (A), by striking an applicable 1-year period and inserting
			 the initial applicable 1-year period and any 1-year period
			 thereafter;
				(B)in subparagraph
			 (B)—
					(i)in
			 clause (i)—
						(I)by striking
			 any applicable 1-year period and inserting the initial
			 applicable 1-year period and any 1-year period thereafter; and
						(II)by striking
			 the applicable 1-year period and inserting that 1-year
			 period;
						(ii)in
			 clause (iv)(II)—
						(I)in the subclause
			 heading, by striking applicable;
						(II)by striking
			 In each of the second, third, fourth, and fifth applicable 1-year
			 periods and inserting In any 1-year period after the initial
			 applicable 1-year period; and
						(III)by striking
			 applicable 1-year period each place it appears and inserting
			 1-year period;
						(iii)in
			 clause (v)(I)—
						(I)in item (aa), by
			 striking , the second applicable 1-year period, and the third applicable
			 1-year period and inserting and the succeeding 8 1-year
			 periods;
						(II)in item (bb), by
			 striking the fourth applicable 1-year period and inserting
			 the 1-year period beginning on December 20, 2015, and the 1-year period
			 beginning on December 20, 2016; and
						(III)in item (cc), by
			 striking the fifth applicable 1-year period and inserting
			 the 1-year period beginning on December 20, 2017; and
						(iv)in
			 clause (vi)—
						(I)in subclause
			 (II)—
							(aa)by
			 striking any applicable 1-year period and inserting the
			 initial applicable 1-year period or any 1-year period thereafter;
			 and
							(bb)by
			 striking applicable 1-year period each place it appears and
			 inserting 1-year period; and
							(II)in subclause
			 (III)—
							(aa)in
			 item (aa), by striking an applicable 1-year period and inserting
			 the initial applicable 1-year period or any 1-year period
			 thereafter; and
							(bb)by
			 striking applicable 1-year period each place it appears and
			 inserting 1-year period; and
							(C)in subparagraph
			 (C)—
					(i)by
			 striking applicable 1-year periods and inserting 1-year
			 periods;
					(ii)by
			 striking the table and inserting the following:
						
							
								
									
										During:the corresponding
						percentage is:
										
									
									
										the initial applicable 1-year
						period1
						percent.
										
										each of the succeeding
						11 1-year periods 1.25 percent.
										
									
								
							;
						and(iii)in
			 the flush text, by striking the last day of the fifth applicable 1-year
			 period and inserting December 19, 2018.
					8.Wire
			 harnessesSection 213A(c) of
			 the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703A(c)) is amended by
			 striking 5-year period and inserting 10-year
			 period.
		9.Customs support
			 services
			(a)In
			 general
				(1)Rapid response
			 teamThe Commissioner responsible for United States Customs and
			 Border Protection (in this section referred to as the
			 Commissioner) shall, in consultation with the United States
			 Coast Guard, the Drug Enforcement Agency, and other Federal agencies, as
			 appropriate, seek to send a rapid response team to Haiti—
					(A)to assess the
			 short-term and long-term technical, capacity-building, and training needs of
			 the authorities of the Government of Haiti responsible for customs services;
			 and
					(B)to provide
			 immediate assistance, as warranted, particularly with respect to—
						(i)reestablishing
			 full capacity for commercial port operations at the seaport at
			 Port-au-Prince;
						(ii)facilitating
			 trade between the United States and Haiti under the Caribbean Basin Economic
			 Recovery Act, as amended by this Act;
						(iii)preventing
			 unlawful transshipment of goods through Haiti to the United States; and
						(iv)otherwise
			 strengthening cooperation between the customs authorities of the United States,
			 Haiti, and the Dominican Republic with respect to trade facilitation and
			 economic development, customs compliance and law enforcement, and efforts to
			 combat unlawful trafficking in narcotic drugs and psychotropic
			 substances.
						(2)ReportNot
			 later than 75 days after the date of the enactment of this Act, the
			 Commissioner shall prepare and submit to the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives a
			 nonconfidential report summarizing the results of the assessment required by
			 paragraph (1)(A), including—
					(A)a description of
			 the short-term and long-term technical, capacity-building, and training needs
			 of the authorities of the Government of Haiti responsible for customs services,
			 including a prioritization of immediate infrastructure needs;
					(B)a multi-year plan
			 for supplying technical, capacity-building, and training assistance to those
			 authorities, including specific responsibilities to be undertaken by the
			 support team authorized by subsection (b); and
					(C)a statement of the
			 amount and purpose for which any funds were expended by the rapid response team
			 in Haiti to administer the provisions of this section, including any
			 expenditure of funds authorized to be appropriated pursuant to subsection
			 (c)(1).
					(b)Support
			 team
				(1)In
			 generalThe Commissioner shall, in consultation with other
			 Federal agencies, as appropriate, seek to establish a support team in Haiti for
			 the purpose of helping to meet the short-term and long-term technical,
			 capacity-building, and training needs of the authorities of the Government of
			 Haiti responsible for customs services, as described in this section.
				(2)TerminationThe
			 support team authorized by paragraph (1) shall terminate on September 30,
			 2020.
				(c)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the United
			 States Customs and Border Protection Agency, to remain available until
			 expended—
					(A)$100,000 to help
			 meet the immediate infrastructure needs of the authorities of the Government of
			 Haiti responsible for customs services for the purpose of facilitating trade
			 between the United States and Haiti under the Caribbean Basin Economic Recovery
			 Act, as amended by this Act; and
					(B)$750,000 for each
			 of the fiscal years 2011 through 2020 for the purpose of maintaining the
			 support team authorized by subsection (b).
					(2)Supplement and
			 not supplantThe amounts authorized to be appropriated by
			 paragraph (1) shall supplement and not supplant any other funds authorized to
			 be appropriated to the Department of Homeland Security.
				10.Sense of
			 Congress
			(a)Regional
			 cooperationIt is the sense of Congress that the United States
			 Trade Representative should seek to enter into consultations with
			 representatives of countries with which the United States has a trading
			 relationship for the purpose of encouraging those countries to establish
			 bilateral trade preference programs with respect to textile and apparel
			 articles produced in Haiti.
			(b)TransshipmentIt
			 is the sense of Congress that the Commissioner responsible for United States
			 Customs and Border Protection should, in consultation with the United States
			 Trade Representative and the Secretary of Commerce, seek to enter into
			 consultations with representatives of countries with which the United States
			 has a trading relationship for the purpose of preventing the unlawful
			 transshipment of textile and apparel articles from those countries through
			 Haiti.
			11.Customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is
			 amended—
			(1)in subparagraph
			 (A), by striking May 14, 2018 and inserting November 10,
			 2018; and
			(2)in subparagraph
			 (B)(i), by striking June 7, 2018 and inserting August 17,
			 2018.
			12.Time for payment of
			 corporate estimated taxes
			(a)Shift from 2015
			 to 2014The percentage under
			 paragraph (1) of section 202(b) of the Corporate Estimated Tax Shift Act of
			 2009 in effect on the date of the enactment of this Act is increased by 0.75
			 percentage points.
			(b)Shift from 2016
			 to 2015The percentage under
			 paragraph (2) of section 561 of the Hiring Incentives to Restore Employment Act
			 in effect on the date of the enactment of this Act is increased by 0.75
			 percentage points.
			13.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
